         Case 19-00543       Doc 7     Filed 05/03/19 Entered 05/04/19 00:11:23             Desc Imaged
                                       Certificate of Notice Page 1 of 4
                                       United States Bankruptcy Court
                                         Northern District of Iowa
In re:                                                                                  Case No. 19-00543-TJC
James Robert Herber                                                                     Chapter 7
Tiffany J Fluhr
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 0862-2           User: admin                  Page 1 of 2                   Date Rcvd: May 01, 2019
                               Form ID: 309A                Total Noticed: 55


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 03, 2019.
db/jdb          James Robert Herber,    Tiffany J Fluhr,     1765 S Grandview,    Dubuque, IA 52001
2237035        +Burger Chiropractic,    1340 Delhi St,     Dubuque, IA 52001-6311
2237038        +Client Services Inc.,    3451 Harry S Truman Blvd.,      Saint Charles, MO 63301-9816
2237039        +Collection Professionals,     509 N Lafayette St,    Ste 100,    Macomb, IL 61455-1597
2237040        +Credit Management,    PO Box 7739,    Rochester, MN 55903-7739
2237043        +DJO Global,    PO Box 727,    Wilkes Barre, PA 18703-0727
2237047        +DuTrac CCU,    Attn: Bankruptcy Dept.,     3465 Asbury Rd.,    Dubuque, IA 52002-2845
2237045        +Dubuque ENT Head & Neck Surgery PC,     310 N Grandview Ave,     Dubuque, IA 52001-6388
2237044        +Dubuque Emergency Physicians,     PO Box 5719,    Athens, GA 30604-5719
2237046       #+Dubuque Radiological Assoc. PC,     PO Box 1655,    Dubuque, IA 52004-1655
2237049        +Encore Receivable Management, Inc.,     400 N Rogers Rd.,     PO Box 3330,    Olathe, KS 66063-3330
2237050        +Envoy Air In.,    4301 Regent Blvd,    Irving, TX 75063-2253
2237051        +Equifax,    Attn: Bankruptcy Dept.,    P.O. Box 740241,     Atlanta, GA 30374-0241
2237052        +Experian,    Attn: Bankruptcy Dept.,    P.O. Box 2002,     Allen, TX 75013-2002
2237053        +FedLoan Servicing,    PO Box 60610,    Harrisburg, PA 17106-0610
2237055        +GMCS, Inc.,    PO Box 5960,    Athens, GA 30604-5960
2237054        +General Service Bureau,     PO Box 641579,    Omaha, NE 68164-7579
2237056        +Grand River Medical Group (DBQ Internal),      1515 Delhi St.,    Suite 100,
                 Dubuque, IA 52001-6320
2237057        +Gurstel Law Firm, PC,    6681 Country Club Drive,      Minneapolis, MN 55427-4601
2237058        +H&R Accounts,    5320 22nd Ave,    Moline, IL 61265-3627
2237059        +Hartig Drug Company,    PO Box 709,    703 Main St,     Dubuque, IA 52001-6814
2237060        +Illinois Tollway,    PO Box 5544,    Chicago, IL 60680-5491
2237062        +Mayo Clinic,    PO Box 790127,    Saint Louis, MO 63179-0127
2237063         Medical Associates Clinics,     1500 Associates Dr.,     Dubuque, IA 52002-2260
2237065         Mercy Medical Center/Dubuque,     250 Mercy Drive,     Dubuque, IA 52001-7360
2237066        +Mercy Radiologists of Dubuque,     PO Box 2400,    Waterloo, IA 50704-2400
2237067        +MercyOne Dubuque,    PO Box 677922,    Dallas, TX 75267-7922
2237070        +Olmsted Medical Center,     210 Ninth Street SE,    Rochester, MN 55904-6400
2237072        +Professional Account Management, LLC,      PO Box 741,    Milwaukee, WI 53201-0741
2237073        +Radius Global Solutions,     PO Box 390846,    Minneapolis, MN 55439-0846
2237074        +Sarma,    555 E Ramsey Rd,    San Antonio, TX 78216-4640
2237076         Transunion,    Attn: Bankruptcy Dept.,     P.O. Box 1000,    Crum Lynne, PA 19022
2237077         Tri-State Adjustment,    P.O. Box 3219,     La Crosse, WI 54602-3219
2237078        +United Clinical Laboratories,     205 Bluff St. #1,     Dubuque, IA 52001-6900
2237080        +UnityPoint Health,    10604 Justin Dr.,     Urbandale, IA 50322-3755
2237079        +UnityPoint Health,    Payment Processing Center,     PO Box 809284,    Chicago, IL 60680-9284

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: dustin@henkelsbaker.com May 01 2019 22:19:20        Dustin Abraham Baker,
                 Henkels & Baker, PC,    2774 University Avenue,    IA,   Dubuque, IA 52001
tr             +EDI: QSLSCHNITTJER.COM May 02 2019 02:18:00       Sheryl Schnittjer,    24695 207th Ave.,
                 Delhi, IA 52223-8414
ust            +E-mail/Text: ustpregion12.cr.ecf@usdoj.gov May 01 2019 22:19:23        United States Trustee,
                 United States Federal Courthouse,    111 7th Avenue SE, Box 17,     Cedar Rapids, IA 52401-2103
2237032        +EDI: ARSN.COM May 02 2019 02:18:00       ARS National Services Inc.,    PO Box 469046,
                 Escondido, CA 92046-9046
2237033        +E-mail/Text: jpietig@aamsonline.com May 01 2019 22:19:23        Automated Accounts Management,
                 4800 Mills Civic Pkwy,    Ste 202,   West Des Moines, IA 50265-5265
2237034        +EDI: TSYS2.COM May 02 2019 02:18:00       Barclays Bank Delaware,    PO Box 8803,
                 Wilmington, DE 19899-8803
2237042        +E-mail/Text: kford@curecovery.com May 01 2019 22:19:26        CU Recovery,    26263 Forest Blvd,
                 Wyoming, MN 55092-8033
2237036        +EDI: CAPITALONE.COM May 02 2019 02:18:00       Capital One Bank,    PO Box 30253,
                 Salt Lake City, UT 84130-0253
2237037        +EDI: CITICORP.COM May 02 2019 02:18:00       CitiCards CBNA,    Attn: Bankruptcy Dept.,
                 PO Box 6241,   Sioux Falls, SD 57117-6241
2237041        +E-mail/Text: lisamoore@creditoradvocates.com May 01 2019 22:19:25        Creditor Advocates, Inc,
                 1551 Southcross Dr. W,    Ste C,   Burnsville, MN 55306-6938
2237048        +E-mail/Text: cbackus@eaglerecovery.net May 01 2019 22:19:25        Eagle Recovery,
                 2601 W. Forrest Hill Ave.,    Peoria, IL 61604-1812
2237061        +E-mail/Text: bncnotices@becket-lee.com May 01 2019 22:19:21        Kohl’s Department Store,
                 Attn: Bankrutpcy Dept.,    PO Box 3115,    Milwaukee, WI 53201-3115
2237064        +EDI: PARALONMEDCREDT May 02 2019 02:18:00       Medicredit, Inc.,    PO Box 1629,
                 Maryland Heights, MO 63043-0629
2237068        +EDI: NAVIENTFKASMSERV.COM May 02 2019 02:18:00       Navient,    PO Box 9655,
                 Wilkes Barre, PA 18773-9655
2237069        +E-mail/Text: electronicbkydocs@nelnet.net May 01 2019 22:19:24        Nelnet,    3015 S Parker Rd,
                 Ste 400,   Aurora, CO 80014-2904
2237071         EDI: PRA.COM May 02 2019 02:18:00      Portfolio Recovery,     120 Corporate Boulevard,
                 Norfolk, VA 23502
2237075        +EDI: RMSC.COM May 02 2019 02:18:00       SYNCB/Care Credit,    PO Box 965036,
                 Orlando, FL 32896-5036
           Case 19-00543            Doc 7       Filed 05/03/19 Entered 05/04/19 00:11:23                        Desc Imaged
                                                Certificate of Notice Page 2 of 4


District/off: 0862-2                  User: admin                        Page 2 of 2                          Date Rcvd: May 01, 2019
                                      Form ID: 309A                      Total Noticed: 55


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
2237081        +EDI: USAA.COM May 02 2019 02:18:00     USAA Savings Bank,   PO Box 33009,
                 San Antonio, TX 78265-3009
2237082        +EDI: WFFC.COM May 02 2019 02:18:00     Wells Fargo Home Mortgage,   Attn: Bankruptcy Dept.,
                 PO Box 10335,   Des Moines, IA 50306-0335
                                                                                            TOTAL: 19

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 03, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 1, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
        Case 19-00543                      Doc 7             Filed 05/03/19 Entered 05/04/19 00:11:23                                          Desc Imaged
                                                             Certificate of Notice Page 3 of 4
Information to identify the case:

Debtor 1:
                      James Robert Herber                                                        Social Security number or ITIN:         xxx−xx−9636
                                                                                                 EIN: _ _−_ _ _ _ _ _ _
                      First Name     Middle Name         Last Name

Debtor 2:             Tiffany J Fluhr                                                            Social Security number or ITIN:         xxx−xx−6428
(Spouse, if filing)                                                                              EIN: _ _−_ _ _ _ _ _ _
                      First Name     Middle Name         Last Name

United States Bankruptcy Court:           Northern District of Iowa                              Date case filed for chapter:                 7      4/30/19

Case number:           19−00543
Official Form B309A (For Individuals or Joint Debtors)

Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                                        12/17


For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered. This notice has important information about the case for creditors, debtors, and trustees, including
information about the meeting of creditors and deadlines. Read both pages carefully. The filing of the case imposed an
automatic stay against most collection activities. This means that creditors generally may not take action to collect debts from
the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by
mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's
fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all, although debtors can ask the court to
extend or impose a stay. The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a
discharge of any debts or who want to have a particular debt excepted from discharge may be required to file a complaint in the
bankruptcy clerk's office within the deadlines specified in this notice. (See line 9 for more information.) To protect your rights,
consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below
or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

NOTICE IS GIVEN that during the course of administration, the Chapter 7 trustee may sell, abandon, or otherwise dispose of
property, including the compromise or settlement of controversies, by filing a report of such intended action with the Clerk, with a
copy served upon the U.S. Trustee, debtor(s), debtor(s) counsel, and those creditors and equity security holders who have
requested notice pursuant to Rule 2002 of the Bankruptcy Rules. Any party requesting a notice pursuant to Rule 2002 must file
a request with the Clerk of the Bankruptcy Court specifically referring to Rule 2002 and shall serve a copy of that request for
notice upon debtor(s) counsel, trustee, and U.S. Trustee, at the addresses set forth in this notice. Any party objecting to such
action by the trustee shall file such objection with the Clerk of Bankruptcy Court, serving a copy on the moving party, trustee,
U.S. Trustee, debtor(s) and debtor(s) counsel within 21 days after the filing of such report.
To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court. Do not file this notice with any proof of claim or other filing in the case. Do not include more than
the last four digits of a Social Security or Individual Taxpayer Identification Number in any document, including
attachments, that you file with the court.

                                                         About Debtor 1:                                                   About Debtor 2:
1.      Debtor's full name                               James Robert Herber                                               Tiffany J Fluhr

 2.       All other names used in the                                                                                      fdba Kuehn Creations, Inc, fka Tiffany Kuehn
          last 8 years

 3.     Address                                          1765 S Grandview                                                  1765 S Grandview
                                                         Dubuque, IA 52001                                                 Dubuque, IA 52001

 4.     Debtor's attorney                                Dustin Abraham Baker                                              Phone: 563−556−4060
                                                         Henkels & Baker, PC                                               Email: dustin@henkelsbaker.com
        Name and address                                 2774 University Avenue
                                                         IA
                                                         Dubuque, IA 52001

 5.     Bankruptcy trustee                               Sheryl Schnittjer                                                 Phone: 319−721−6190
                                                         24695 207th Ave.                                                  Email: delhisls926@gmail.com
        Name and address                                 Delhi, IA 52223
                                                                                                                                             For more information, see page 2 >
Official Form B309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                 page 1
       Case 19-00543                   Doc 7       Filed 05/03/19 Entered 05/04/19 00:11:23                                         Desc Imaged
Debtor(s): James Robert Herber Tiffany J Fluhr
                                                   Certificate of Notice Page 4 of 4                                                      Case Number: 19−00543 D

6. Bankruptcy clerk's office                                                                                 Hours open:
                                                                                                             Monday−Friday, 8:00 a.m. to 4:30 p.m. CT
                                                  111 Seventh Avenue SE #15
    Documents in this case may be filed at this   Cedar Rapids, IA 52401−2101
    address. You may inspect all records filed                                                               Phone: (319) 286−2200
    in this case at this office or online at                                                                 www.ianb.uscourts.gov
    www.pacer.gov.
                                                                                                             Date: 5/1/19


7. Meeting of creditors                           June 24, 2019 at 09:00 AM                                  Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a             Holiday Inn Dubuque, 450 Main St.,
    questioned under oath. In a joint case,       later date. If so, the date will be on the court docket.   Main Floor Meeting Room, Dubuque, IA
    both spouses must attend. Creditors may
    attend, but are not required to do so.                                                                   52001
                                                  All Individual Debtors must provide picture
                                                  identification and proof of social security number to
                                                  the trustee at the meeting of creditors. Failure to do
                                                  so may result in your case being dismissed.


8. Presumption of abuse                           The presumption of abuse does not arise.                   If the presumption of abuse arises, you may have
                                                                                                             the right to file a motion to dismiss the case under
                                                                                                             11 U.S.C. § 707(b). Debtors may rebut the
                                                                                                             presumption by showing special circumstances.


9. Deadlines                                      File by the deadline to object to discharge or to          Filing deadline:   8/23/19
                                                  challenge whether certain debts are
                                                  dischargeable:
    The bankruptcy clerk's office must receive                                                               You must file a motion:
    these documents and any required filing
    fee by the following deadlines.                                                                          • if you assert that the discharge should be
                                               You must file a complaint:                                    denied under § 727(a)(8) or (9).
                                               • if you assert that the debtor is not entitled to
                                               receive a discharge of any debts under any of the
                                               subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                               or
                                               • if you want to have a debt excepted from
                                               discharge under 11 U.S.C § 523(a)(2), (4), or (6).


                                                  Deadline to object to exemptions:                          Filing deadline: 30 days after the conclusion of
                                                  The law permits debtors to keep certain property as        the meeting of creditors
                                                  exempt. If you believe that the law does not
                                                  authorize an exemption claimed, you may file an
                                                  objection.

                                                  Certification About a Financial Management Course deadline: 8/23/19
                                                  Reaffirmation Agreement deadline: 8/23/19


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                  it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
                                                  that you may file a proof of claim and stating the deadline.
    Please do not file a proof of claim unless
    you receive a notice to do so.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                  to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                  have any questions about your rights in this case.


12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                  distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                  the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                  exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.


    Appointment of Trustee and                    The trustee named in line 5 of this notice is the interim trustee appointed by the U.S. Trustee to serve
    Tax Returns                                   under general blanket bond. Per Section 521(e), individual debtor(s) are required to provide to the
                                                  trustee, no later than 7 days prior to the date set for the first meeting of creditors, a copy of the Federal
                                                  Income Tax return for the most recent tax year ending immediately before the commencement of the
                                                  case.


Official Form B309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                    page 2
